The State of TexasAppellee




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 31, 2014

                                        No. 04-13-00765-CR

                                     Antorr Lamar ALLISON,
                                             Appellant
                                                v.
                                      The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR0418
                            Honorable Dick Alcala, Judge Presiding

                                           ORDER
       Appellant=s court-appointed attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief. Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.CSan Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.CSan Antonio 1996, no pet.). The State has filed a letter waiving its right to file an
appellee=s brief unless appellant files a pro se brief.

        If the appellant desires to file a pro se brief, he must do so within thirty (30) days from
the date of this order. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant=s pro se brief is filed in this court. It is further
ORDERED that the motion to withdraw filed by appellant=s counsel is HELD IN ABEYANCE
pending further order of the court.


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court